Citation Nr: 1729614	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for left fifth finger residuals, status post fracture, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that at the hearing, the Veteran reported that his finger disability had worsened significantly since the most recent VA examination in January 2011.  He indicated that the disability had caused problems with gripping objects and had negatively affected the use of his ring finger and thumb.  The Veteran's finger disability is currently rated by analogy to Diagnostic Code 5227.  38 C.F.R. § 4.71a.  Although the Veteran is currently in recepit of the maximum schedular rating under that diagnostic code, which is noncompensable, a note following Diagnostic Code 5227 instructs that it should be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Accordingly, in light of the length of time since the last VA examination and apparent worsening, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

At the November 2016 hearing, the representative also argued that the Veteran's finger disability warranted extraschedular consideration.  The Veteran has reported experiencing, among other symptoms, pain in the finger and at the January 2011 VA examination, the examiner indicated that the finger resulted in significant effects on his usual occupation in a paper mill.  Although his job required him to move and push heavy paper roll around quickly, the left finger would frequently interfere and slow him down.

Significantly, the U.S. Court of Appeals for Veterans Claims recently held that when a veteran is not entitled to a compensable rating under an orthopedic diagnostic code such as Diagnostic Code 5227, a veteran is not entitled to a compensable rating under that diagnostic code notwithstanding the general principle under 38 C.F.R. § 4.59 of recognizing actually painful joints and providing at least the minimum compensable rating for the joint.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  This is because the fact that there is no minimum compensable rating available under Diagnostic Code 5227 means that any level of disability warrants a noncompensable rating, and Diagnostic Code 5227's specific finding that there is no impairment in earning capacity from any limitation of motion of the ring finger trumps the general intent in § 4.59 to compensate painful motion with at least the minimum compensable rating.  Id.  Accordingly, in readjudicating the appeal on remand, to include whether referral for an extraschedular rating is warranted, the AOJ should consider that Diagnostic Code 5227 does not specifically contemplate pain and that 38 C.F.R. § 4.59 would not be for application, as well as the examiner's assessment of the finger's interference with employment.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected left fifth finger residuals, status post fracture.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the hand and fingers.

2.  After completion of the above, readjudicate the claim.  In doing so, the AOJ should specifically consider whether referral for an extraschedular rating is warranted.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




